department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc intl tl-n-7199-00 uilc memorandum for associate area_counsel san francisco cc lm ctm sf from eliana dolgoff cc intl assistant to the branch chief subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer company date date date date date date date tl-n-7199-00 date product line country country law firm cfc1 cfc2 utp ltp cfc2-de a b c d e f g h i tl-n-7199-00 issue sec_1 does the step-transaction doctrine apply to recharacterize this transaction as a sale of partnership interests should this transaction be treated in substance as a sale of a partnership_interest conclusion sec_1 the parties originally agreed to a sale by cfc1 of its partnership interests in utp and ltp to cfc2 or an affiliate to avoid subpart_f_income the sale was restructured into a three-step transaction that culminated in the transfer of utp and ltp to cfc2 and the receipt of the purchase_price by cfc1 applying the step- transaction doctrine this transaction will be recharacterized as a sale of partnership interests by cfc1 this transaction was structured in form as a sale of partnership assets followed by a liquidating_distribution however an analysis of the substance of the transaction indicates that it is more appropriately treated as a sale of a partnership_interest by cfc1 facts taxpayer is an affiliated_group of companies engaged in the marketing of product line on date taxpayer and company entered into an agreement to form an international venture as equal partners one component of the venture was a facility to produce product line located in country this facility was owned through a tiered_structure involving two entities formed under the laws of country and classified as partnerships for u s federal tax purposes we assume for purposes of this chief_counsel_advice that the entities were correctly classified as partnerships taxpayer’s controlled_foreign_corporation cfc1 and company’s controlled_foreign_corporation cfc2 formed an upper-tier partnership utp with cfc1 owning a percent and cfc2 owning b percent cfc1 cfc2 and utp then formed a lower-tier partnership ltp with interests of c d and e percent respectively to hold the facility taxpayer entered into an agreement with company on date to terminate the international joint_venture this agreement called for cfc1 to sell its interests in utp and ltp to cfc2 or a subsidiary of cfc2 the agreement called for this to be treated as a sale and purchase of partnership interests for u s federal_income_tax purposes tl-n-7199-00 the agreement called for a purchase_price of dollar_figuref allocated dollar_figureg to utp interest and dollar_figureh to ltp interest on date just prior to entering into the date agreement taxpayer received advice proposing an alternative transfer structure that would not result in any subpart_f_income the alternative transfer structure called for three separate steps first cfc1 and cfc2 would contribute their interests in ltp to utp which would cause utp to be the sole owner of ltp which would then be disregarded for u s federal tax purposes second utp would sell its assets the interests in ltp to cfc2 third utp would terminate making liquidating distributions to cfc1 and cfc2 on date taxpayer and company modified their earlier agreement to provide that they would undertake all three steps a schedule accompanying the date amendment to the agreement lists cfc2 as the purchaser of the ltp interests however a date memorandum by an attorney at law firm indicates that a subsidiary of cfc2 classified as a disregarded_entity for u s tax purposes would purchase the lpt interests from upt the facts submitted indicate that the three-step transaction as set forth in the date agreement was carried out with some modification cfc2-de an entity owned by cfc2 and possibly classified as a disregarded_entity purchased utp’s assets the interests in ltp in exchange for two notes note issued by company with a principal_amount of dollar_figuref and note issued by cfc2 with a principal_amount of dollar_figurei cfc1 claims to have received note in a liquidating_distribution from utp note was distributed to cfc2 the date agreement specifies that the total purchase_price to company is dollar_figuref not the dollar_figuref plus dollar_figurei that the form of the transaction requires law and analysi sec_1 applying the step-transaction doctrine this transaction will be recharacterized as a sale of partnership interests if the purportedly separate steps are given effect for tax purposes cfc1 would not be treated as selling its partnership interests and thus sec_954 would not apply to the transaction however it is not enough that the taxpayer could conceive a multi-step process to achieve the same result as a direct sale of partnership interests under the judicial step-transaction doctrine an interrelated series of transactions will be treated as component parts of an overall plan rather than being evaluated separately the step- transaction doctrine has been described as another rule_of substance over form that treats a series of formally separate ‘steps’ as a single transaction if such steps are in substance integrated interdependent and focused toward a particular result 88_tc_1415 see tl-n-7199-00 also 302_us_609 a given result at the end of a straight path is not made a different result because reached by following a devious path there are three distinct formulations of the step-transaction doctrine the three formulations are as follows the end result test the mutual_interdependence_test and the binding_commitment_test under the end result test a series of transactions are stepped together if they are prearranged parts of a single transaction intended from the outset to reach a specific end result penrod t c pincite the end result test focuses on the actual intent of the parties at the beginning of the series of transactions under the binding_commitment_test a series of transactions will be stepped together if there is a binding commitment to undertake the later steps 391_us_83 under the mutual_interdependence_test the separate steps are analyzed to determine if the legal relationships created by one transaction would be fruitless without the completion of the entire series of transactions 630_f2d_1169 7th cir 450_us_913 in the present case the date contract indicates the intent of taxpayer and company to engage in a sale of cfc1's partnership interests in utp and ltp for u s federal tax purposes such a transaction would have caused utp to be wholly owned by cfc2 and so disregarded and which in turn would have caused ltp to be treated as wholly owned by cfc2 and also disregarded for u s federal tax purposes the single transaction originally contemplated by the parties would have resulted in cfc2 holding the ltp assets directly see revrul_55_68 1955_1_cb_372 where one of the partners purchases the partnership interests of all of the other partners he becomes the owner of the assets of the partnership by purchase with respect to the fractional interests in the assets attributable to the purchased partnership interests and by in_kind distribution through liquidation of his own interest in the partnership revrul_67_65 1967_1_cb_168 where a surviving partner in a two person partnership purchases the other deceased partner’s interest the partnership terminates under sec_708 at the time the sale is consummated and the surviving partner is deemed to have acquired by purchase the assets attributable to the deceased partner’s interest in the partnership see also 45_tc_588 in the transaction as originally contemplated cfc1 would be treated as selling partnership interests see generally revrul_99_6 1999_1_cb_432 instead of undertaking this single transaction that would result in cfc2 holding the assets of ltp for u s federal tax purposes taxpayer and company entered into a binding commitment on date to undertake three purportedly independent steps relating to the facility owned through ltp in the first step cfc1 and cfc2 tl-n-7199-00 contributed their interests in ltp to utp this caused ltp an eligible_entity within the meaning of sec_301_7701-3 to have a single owner utp and thus to become disregarded as an entity apart from utp see sec_301_7701-3 in the second step utp sold its interests in ltp to cfc2 because ltp was now a disregarded_entity this step would be treated as a sale of the operating_assets held through ltp in the third step utp made liquidating distributions of the sale proceeds to cfc1 and cfc2 the result of these transactions is that cfc2 would be treated as holding ltp’s assets directly for u s federal tax purposes accordingly these three transactions reached the same end result for u s federal tax purposes as the single transaction that was originally contemplated and are appropriately recharacterized under step transaction principles as the sale by cfc1 of its partnership interests in utp and ltp to cfc2 indeed in the instant case under any of the step transaction formulations the transaction would be recharacterized as a sale of the partnership interests despite the form of the transaction in substance it should be treated as a sale of partnership interests cfc1 and cfc2 recast a transaction that was originally negotiated as a sale of cfc1's partnership interests in utp and ltp into an agreement between cfc1 and cfc2 to take three steps to contribute their interests in ltp to utp thereby causing ltp to become a disregarded_entity to cause utp to sell ltp to cfc2 to cause utp to make a liquidating_distribution of its assets to cfc1 and cfc2 even if the step- transaction doctrine did not apply and the putative separate steps were given independent significance we believe that the substance of the second and third steps is a sale of cfc1's partnership_interest in utp the inquiry into whether a partner has sold its interest in a partnership or the partnership has redeemed the partner’s interest is not uncommon in the context of applying sec_736 and sec_741 a departing partner often has the opportunity either to sell its partnership_interest or to have its partnership_interest redeemed as a general point of comparison the departing partner should receive the same proceeds fair_market_value in both cases but the tax treatment of the two alternatives can be significantly different as noted by the tax_court in 66_tc_295 acq 1976_2_cb_1 if a retiring_partner is entitled to capital_gains treatment for sale of his interest to another partner the buying partner gets no deduction for the payments if a retiring_partner must report the payments as ordinary_income resulting from guaranteed payments for liquidation of his interest by the partnership then the 1in certain amendments to sec_736 limited the choice available to departing partners in structuring the tax consequences of liquidating payments tl-n-7199-00 partnership deducts the payments made to the retiring_partner see generally miller v u s ct_cl 41_tc_535 aff’d 352_f2d_466 3d cir consequently the substance over form analysis is traditionally applied to determine whether a partner has in substance sold a partnership_interest or received a liquidating_distribution those precedents provide a meaningful guide for the present case for instance in coven the taxpayer who was one of five partners in an accounting firm decided to withdraw from the accounting firm for medical reasons although the taxpayer initially agreed to sell his partnership_interest to another partner in the accounting firm the taxpayer and purchasing partner subsequently entered into a consultant agreement that superseded the original sales agreement the consultant agreement provided that the taxpayer would receive certain cash payments from the purchasing partner as a consultant to the accounting firm the tax_court allowed the taxpayer to disregard the form of the consultant agreement and ruled that in substance the taxpayer had sold his partnership_interest rather than received a liquidating_distribution the court based its decision on the following six factors the partnership was not a party to the agreement and had no liability to make payments the taxpayer and the purchasing partner testified that they intended a sale between them the payments came from the purchasing partner and not the partnership when the obligation to pay was assumed by another partnership the other partnership did not indicate any understanding that it was assuming an obligation of the first partnership no payments were made by the partnership to the taxpayer and the evidence indicated that the transaction had originally been negotiated as a sale of a partnership_interest when the coven factors are applied to this case it becomes evident that despite taxpayer’s characterization of the transaction as an asset sale by utp the substance of the transaction was a sale of cfc1's partnership_interest in utp neither utp nor ltp were parties to the date agreement that purported to bind utp to sell its interest in ltp to cfc2 the agreement was signed by taxpayer and company the respective owners of cfc1 and cfc2 in coven the court placed considerable weight on the fact that the partnership was not a party to the agreement that the government argued should be treated as providing for redemption payments likewise here utp was not a party to the agreement that purported to bind utp to sell its assets to cfc2 the court in coven also placed considerable weight on the source of the funds and the identity of the party committed to provide the funds in coven the payments to the departing partner came from another partner as opposed to the partnership itself the court refused to find a liquidating_distribution where the partnership neither made payments nor was obligated to do so in the present case taxpayer claims utp sold tl-n-7199-00 its assets and distributed a portion of the proceeds to cfc1 as a liquidating_distribution significantly however the date agreement that purported to effectuate the sale of all of utp’s assets involved only a commitment from company cfc2's owner to tender an amount that had previously been agreed was sufficient to purchase cfc1's partnership_interest thus the facts indicate that company was prepared to offer only consideration sufficient to purchase cfc1's partnership_interest note note issued by cfc2 purportedly was consideration for the assets attributable to cfc2's interest note should be disregarded courts have recognized that offsetting legal obligations or circular cash flows may effectively eliminate any real economic significance of the transaction 364_us_361 631_f2d_1182 5th cir cert_denied 451_us_938 in knetsch the taxpayer repeatedly borrowed against increases in the cash_value of a bond thus the bond and the taxpayer's borrowings constituted offsetting obligations as a result the taxpayer could never derive any significant benefit from the bond the supreme court found the transaction to be a sham as it produced no significant economic_effect and had been structured only to provide the taxpayer with interest deductions similarly in the present case the note issued by cfc2 for a principal value of dollar_figurei represents a circular cash_flow that lacks economic significance where that note is immediately distributed back to cfc2 the only real consideration in the present case is note with the principal value of dollar_figuref issued by company which corresponds with the amount company had previously committed to pay for cfc1's partnership interests the substance over form analysis relies heavily on the fact that the alleged purchaser of the utp’s assets had previously negotiated to purchase cfc1's partnership interests and committed to tender the amount previously agreed upon as the purchase_price for those interests thus despite taxpayer’s claims we do not believe that cfc2 acting as a third party purchased utp’s assets however if such a showing could be made we believe that the substance of the transaction would still be the sale of a partnership_interest under the sale of a going concern doctrine under this doctrine the sale of an entire continuing partnership business will be taxed as a sale of a partnership_interest even though the form of the transaction is an asset sale for instance in estate of 198_f2d_26 9th cir three partners operated a car dealership through a partnership the partners signed an agreement with a buyer providing for the sale of the business of the partnership the bulk of the partnership assets were sold to the buyer who continued to operate the business while the sale agreement was structured as a sale of the business and the assets of the partnership the court ruled it was the expressed intention of the taxpayers to sell their business as a going concern and not just a specified list of the partnership’s assets therefore it was more appropriate to view the partners as selling tl-n-7199-00 their partnership interests see also 90_tc_465 recent application of the doctrine see generally mckee nelson and whitmire federal taxation of partnerships and partners 3rd ed cum supp no and the cases cited therein the sale of a going concern doctrine is a specialized substance over form argument that is applicable when a partnership sells its operating_assets to a third party buyer and makes liquidating distributions to the existing partners we believe that the facts of this case as currently developed do not support an asset sale and so do not advance the sale of a going concern doctrine as a primary substance over form analysis however taxpayer has claimed a form that purports to achieve a complete sale of partnership operating_assets to a partner acting as a putative third party accordingly we encourage the use of the sale of a going concern doctrine as an alternative theory case development hazards and other considerations the application of the doctrine is complicated slightly by the presence of the disregarded entities as originally structured the transaction would have resulted in cfc2 holding the operating asset through two tiers of disregarded entities utp and ltp as restructured cfc2 apparently holds the operating_assets through two tiers of disregarded entities cfc2 de and ltp we recognize that the insertion of cfc2 de as the upper-tier disregarded_entity in place of utp in the restructured_transaction causes the restructured_transaction to have a slightly different result from a nontax perspective however where the two results are identical for u s federal tax purposes we do not believe that the insertion of a disregarded_entity can defeat the application of the step- transaction doctrine furthermore taxpayer’s claimed tax treatment is dependent upon an aggressive utilization of a disregarded_entity we believe that taxpayer faces greater hazards in arguing that disregarded entities are transparent for one step of the transaction but not another tl-n-7199-00 as a final note we also considered analyzing the case as a disguised sale of a partnership_interest analysis under sec_707 we decided not to include this argument because we did not feel it added anything to the substance over form analysis this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views tl-n-7199-00 please call mark pollard at if you have any further questions eliana dolgoff assistant to the branch chief branch office of associate chief_counsel international
